Citation Nr: 9906105	
Decision Date: 03/04/99    Archive Date: 03/11/99

DOCKET NO.  96-38 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
shell fragment wound of the left shoulder with massive loss 
of deltoid muscle, retained foreign bodies, status after 
revision of acromion, currently rated 30 percent disabling.


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from April 1951 to 
January 1953.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating action by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA), denying the veteran an 
increased evaluation for his service-connected left shoulder 
disability.

This case was previously before the Board in January 1998.  
It was remanded to the RO for further evidentiary development 
as well as RO review of the issue on appeal for the express 
purposes of determining the applicability of 38 C.F.R. 
§§ 4.40 and 4.45 as well as whether the veteran was entitled 
to any additional disability rating for the neurological 
manifestations of his service-connected shell fragment wound 
injury residuals.  Following a VA comprehensive examination 
in March 1998, the RO, by rating action in August 1998, 
established service connection for numbness and pain of the 
left shoulder, radiating into the left upper extremity as a 
residual of the veteran's shell fragment wound of the left 
shoulder.  This aspect of the veteran's service-connected 
left shoulder injury residuals was rated on an analogous 
basis as 30 percent disabling under Diagnostic Code 8513 of 
VA's Rating Schedule.  The veteran has not disagreed with the 
action taken by the RO and the Board in its decision below 
will focus only on the orthopedic aspect of the service-
connected left shoulder disability involving loss of the 
deltoid muscle.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran essentially contends that his service-connected 
left shoulder disability involving loss of the deltoid muscle 
is more disabling than currently evaluated and, thus, 
warrants increased compensation.  In this regard, the veteran 
maintains that his disability has worsened over the years, 
impedes movement of his neck and is very tender and painful.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence is against the veteran's claim for an increased 
evaluation for his service-connected left shoulder gunshot 
wound residuals.


FINDING OF FACT

The veteran's service-connected residuals of a gunshot wound 
to the left shoulder with injury to Muscle Group III is 
evaluated at 30 percent disabling, the maximum rating for 
injury of the deltoid muscle.


CONCLUSION OF LAW

An evaluation in excess of 30 percent is not warranted for 
service-connected residuals of a gunshot wound to the left 
shoulder with injury to Muscle Group III.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.56, 4.69 and Part 4, Code 5303 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that the veteran's claim for an increased 
evaluation for his service-connected shell fragment wound 
left shoulder injury residuals is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  The Court has held that 
when a veteran claims that a service-connected disability has 
increased in severity, the claim is well grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The Court 
has also stated that where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).

In general, disability evaluations are assigned by applying a 
Schedule of Ratings (Rating Schedule) which represents as far 
as can practicably be determined, the average impairment of 
earning capacity.

In determining the current level of impairment, the 
disability evaluation must be viewed in relation to its 
history.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998).  Also, 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Factual Background

Service medical records show that in November 1951, the 
veteran sustained a penetrating shell fragment wound to the 
lateral aspect of the left shoulder with no artery or nerve 
involvement as a result of being struck by enemy mortar fire.  
Hospital records show that the wound resulted in a compound, 
comminuted fracture of the left clavicle and scapula.  
Physical examination on the veteran's hospital admission 
noted a large, dirty, debrided wound of the left deltoid 
region, approximately 12 inches long and the major portion of 
the deltoid muscle was found to be displaced forward.  
Several ends of bone around the left shoulder joint were 
visible and there was a small amount of necrotic tissue in 
the center of his wound.  The veteran's wound was debrided.  
In early December 1951, he underwent a skin graft to the left 
shoulder wound from the anterior left thigh and thereafter 
secondary closure of his wound and several procedures for 
removal of foreign bodies.  After an extensive period of 
rehabilitation in physical therapy, he was discharged to duty 
in April 1952.

On his initial VA examination in February 1953, the veteran 
complained of pain in his left shoulder aggravated by use of 
the left arm as well as weakness in the muscles of the left 
arm.  On this examination, the veteran was noted by his 
examiner to be right-handed.  Physical examination showed 
that the veteran suffered a penetrating wound of the left 
shoulder and left scapula near the acromial processes with 
massive loss of the posterior half of the deltoid muscle and 
slight loss of the triceps muscle.  The entrance scar was 
found to have been obliterated by extensive debridement 
leaving a scar 11 inches long and 1 inch to 3 inch wide.  The 
scar began at the middle of the spine or the scapula, 
extended across the posterior of the acromial processes and 
then out the posterior aspect of the arm to a point at the 
level of the middle of the triceps muscle.  The scar showed 
evidence of long continued inflammation, adhered to the bone 
and was most sensitive.  Impairment of motion in the shoulder 
was noted with abduction to 100 degrees accompanied by pain 
and spasm in the shoulder girdle.  An X-ray of the shoulder 
and scapula was interpreted to reveal a metallic foreign body 
one-quarter inch in size lying in the soft tissue posterior 
to the acromion process with additional metallic foreign 
bodies at the inferior edge of the glenoid and in the soft 
tissues external to the middle third of the humerus and on 
the line of junction of the proximal and middle third of the 
humerus.

By an RO rating action, dated in March 1953, service 
connection for a shell fragment wound of the left shoulder 
with scar and massive loss of deltoid and large retained 
foreign bodies was established and the disorder was rated 
30 percent disabling, effective from January 1953, under the 
provisions of Diagnostic Code 5303 of the Rating Schedule.

VA clinical records on file show that the veteran's service-
connected left shoulder disability remained essentially 
stable until April 1988.  In April 1988, the veteran was 
hospitalized at the VA Medical Center in Charleston, South 
Carolina, with complaints that his left shoulder had suddenly 
begun to hurt him over the prior 3- or 4-month period and 
that he had begun to notice motion at the acromion spine 
area.  Examination of the left shoulder during this 
hospitalization showed tenting of the left shoulder scar over 
the acromial spine with palpable defect in motion in the 
spine with movement.  The area was painful with movement.  
The veteran underwent reoperative workup and was then taken 
to the operating room where he underwent excision of the 
proximal portion of the acromial spine in the left to prevent 
impingement of the two pieces upon movement.  The veteran 
reportedly did well postoperatively and he was discharged in 
mid-April 1988 with good neurovascular sensation of his left 
upper extremity.  He was provided an exercise program to have 
his shoulder regain motion.

VA outpatient treatment records submitted in connection with 
the veteran's current claim record the veteran's complaint of 
left shoulder pain in January 1995 and history of shrapnel 
wound of the left arm and shoulder.  Neurological examination 
of the veteran in April 1995 noted some decreased strength in 
the left upper extremity as well as decreased sensation.

On a VA joint examination in October 1996, the veteran 
reported limited range of motion, moderate pain and left 
shoulder weakness.  The examination of the left shoulder 
found a significant loss of the left supraspinous and left 
proximal triceps with atrophy of the remaining left deltoid.  
The veteran had normal grip strength, but there was decreased 
sensation found along the distribution of the left axillary 
nerve along the lateral brachium.  Active abduction was to 
95 degrees.  There was flexion to 90 degrees, external 
rotation to neutral and internal rotation sufficient to allow 
touch of the veteran's left hip pocket.  An X-ray of the left 
shoulder was interpreted to reveal osteophyte formation along 
the inferior glenoid.  There was no significant sclerosis, 
cyst formation or joint space narrowing.

At an RO hearing in May 1997, the veteran testified that his 
service-connected left shoulder disability had increased in 
severity and that he has been experiencing an increase in 
severe pain with movement of his left arm.  He also said he 
had a loss of feeling and coordination in his left arm, as 
well as weakness and decreased grip strength.

A May 1997 VA outpatient treatment record notes the veteran's 
complaints of increasing left shoulder pain of approximately 
3 months and the veteran's report that he has not been able 
to lift his left arm over his head since his left shoulder 
surgery.  Physical examination in May 1997 noted a large 
well-healed left shoulder scar, positive crepitus on movement 
and pain aggravated by passive movement in all directions.

VA progress notes compiled in January and February 1998 
record the veteran's complaints of left shoulder discomfort, 
active range of motion and effort to increase range of motion 
with physical therapy.

On a VA joint examination in March 1998, the veteran's 
history of a shrapnel injury to his left shoulder was noted 
as well as the fact that the veteran was right-hand dominant.  
The veteran reported increased pain and continued problems 
with his shoulder over the years and limited range of motion.  
The pain was indicated to be located over the posterior 
shoulder and to occur with activity.  Examination of the 
veteran's left shoulder showed a 25-centimeter, well-healed 
incision, which had no pain on palpation.  The examiner noted 
that the veteran had muscle damage to the supraspinatus, 
infraspinatus and deltoid muscles with severe atrophies of 
the portions of the muscles.  Range of motion included 
80 degrees of elevation, internal rotation to S1, 100 degrees 
of external rotation with pain on movement with 70 degrees of 
elevation.  The veteran also had numbness in his axilla and 
lateral forearm.  Motor strength was 3 out of 4 along the 
rotator cuff out of 5 and deltoid strength was 3 out of 5.  
The veteran also exhibited bare bone with just fascial 
covering and skin covering laterally over the shoulder.  
X-ray examination of the left shoulder showed severe 
glenohumeral arthritis and acromioclavicular joint 
degenerative joint disease.  The examiner observed that this 
had dramatically increased since the veteran's last 
evaluation in October 1996, when he only had mild arthritis 
as opposed to current findings of severe arthritis involving 
both the glenohumeral and acromioclavicular joints.  The 
joint examiner concluded that the veteran had progressively 
worse glenohumeral joint arthritis due to uneven balance 
across the shoulder and has now become painful.  The examiner 
also concluded that the veteran's range of motion had become 
more limited since his evaluation in 1996 as a result of 
increased weakness, as well as advancing glenohumeral and 
acromioclavicular joint arthritis.  The examiner added that 
the veteran had severe disability secondary to this.

A VA peripheral nerve examination in March 1998 noted that 
motor strength was essentially 5/5 in all modalities tested 
except for slight weakness in the biceps.  The veteran was 
found to have limited rotation of the left upper extremity.  
Tone and bulk were otherwise within normal limits except some 
atrophy involving the triceps on the left and slight atrophy 
involving the left biceps.  A blunting sensation was 
demonstrated in or about the veteran's service-connected scar 
site of approximately 18 inches of the posterior area with 
some scarring and slight kelodatition.

In an addendum to the above examination, the veteran's 
orthopedic examiner noted that the veteran had severe muscle 
damage to the previously indicated muscle groups of the left 
shoulder as well as evidence of nerve damage.  He also noted 
that the veteran showed both weakness, in coordination and 
pain and has a severe functional loss as well as a severe 
disability.

Analysis

During the current appeal, sections of the VA Rating Schedule 
pertaining to muscle injuries was amended effective July 3, 
1997.  See 38 C.F.R. Part 4, §§ 4.47-4.73, Codes 5301-5329 
(1998).  The Court has held that when the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the veteran will 
apply unless Congress provided otherwise.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).

Prior to July 1997, a 30 percent evaluation was warranted for 
severe injury of Muscle Group III (intrinsic muscles of the 
shoulder girdle) of the minor extremity.  A 40 percent 
evaluation requires severe injury to Muscle Group III of the 
major extremity.  38 C.F.R. Part 4, Code 5303.

Left-handedness for the purpose of a major rating will be 
confirmed by the evidence of others, or by proper test.  
Often the handwriting before or after service injury may be 
convincing evidence.  Only one hand is to be considered 
major.  38 C.F.R. § 4.69 (prior to July 1997).

Effective in July 1997, a 30 percent evaluation is warranted 
for severe injury to Muscle Group III (intrinsic muscles of 
the shoulder girdle) of the nondominant upper extremity.  A 
40 percent evaluation requires severe injury to Muscle 
Group III of the dominant extremity.  38 C.F.R. Part 4, 
Code 5303.

Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination.  Only one hand shall be considered dominant.  
38 C.F.R. § 4.69 (effective in July 1997).

The veteran's contentions have been considered, but the 
objective evidence as a whole does not demonstrate greater 
disability than is recognized by the disability evaluation 
currently assigned for the veteran's service-connected left 
shoulder gunshot wound injury residuals.  Here we note that 
the veteran's service-connected triceps injury is rated 
separately at 10 percent and is not at issue here.  Service-
connected left shoulder disability involving the deltoid 
muscle is rated 30 percent disabling under Diagnostic 
Code 5303.  This disability evaluation contemplates severe 
impairment of the intrinsic muscles of the shoulder girdle 
and is the maximum allowable for a nondominant extremity.  
The veteran was determined to be right-handed by his examiner 
on his initial VA examination in February 1953 and the 
clinical records subsequent to that examination does not show 
otherwise.  There is, thus, no evidence of record to support 
a finding that the disability should be rated as a dominant 
extremity which would allow consideration of a 40 percent 
evaluation rating under Diagnostic Code 5303.  Furthermore, 
there is no medical evidence of record to suggest that the 
disability attributable to the veteran's service-connected 
shell fragment wound injury residuals would be rated higher 
under any other applicable diagnostic code.  Therefore, the 
Board concludes that the claim for an increased rating for 
residuals of a shell fragment wound injury of the left 
shoulder with injury to Muscle Group III must be denied.  See 
Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997).

The Board adds that in this case, the RO, as noted above, had 
an opportunity to reevaluate the veteran's service-connected 
left shoulder gunshot wound residuals and compensated the 
veteran for the nerve damage associated with this injury.  
Under the circumstances discussed above, the Board finds that 
no additional functional impairment including limitation of 
motion or pain on motion, or the parts affected, by said 
rules so as to support a rating in excess of 30 percent.  
38 C.F.R. §§ 4.10, 4.40, 4.45; DeLuca v. Brown, 
8 Vet. App. 202 (1995).

In reaching this decision, the Board has considered the 
doctrine of granting the benefit of the doubt to the veteran 
but does not find that the evidence is approximately balanced 
such as to warrant its application.


ORDER

An increased evaluation for residuals of a shell fragment 
wound of the left shoulder with massive loss of deltoid 
muscle, retained foreign bodies, status after revision of 
acromion is denied.



		
	J. E. Day
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.


- 10 -


